Citation Nr: 0915613	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-36 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA 
disability compensation benefits in the amount of $7,371.00, 
plus accrued interest thereon, to include the question of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
September 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which denied entitlement to waiver of recovery of 
an overpayment of VA compensation benefits in the calculated 
amount of $7,371.00, plus accrued interest thereon.  The RO 
found that collection of the overpayment indebtedness would 
not be against the principles of equity and good conscience.  

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record. 

The case was remanded in May 2008 for additional development 
and has now been returned to the Board.


FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for 
her daughter J. However in calculating the amount of 
additional benefits due, VA erroneously failed to consider 
the Veteran's severance pay offset, resulting in an 
overpayment of 
$7,371.00.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the Veteran or appellant.

3.  VA is at fault in the creation of the debt, and the 
appellant is at fault in retaining all of the funds paid.  

4.  The failure of the Government to insist upon its right to 
repayment of at least part of the assessed overpayment 
indebtedness would result in unjust enrichment of the 
Veteran, inasmuch as she accepted benefits to which she was 
not entitled.  

5.  Collection of fifty percent of the indebtedness will not 
defeat the purpose of the disability benefit program, or 
otherwise be inequitable.

6.  Waiver of fifty percent of the indebtedness is consistent 
with the principles of equity and good conscience. 


CONCLUSION OF LAW

Recovery of the fifty percent of the overpayment of VA 
disability benefits in the amount of $7,371.00 would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002 & Supp. 2008); 38 C.F.R. §§ 1.963, 1.965 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), which sets forth notice and assistance requirements 
on the part of VA in the adjudication of certain claims, are 
not applicable to requests for waiver of recovery of 
overpayments.  See Lueras v. Principi, 18 Vet. App. 435 
(2004) and Barger v. Principi, 16 Vet. App. 132 (2002).


Pertinent Law and Regulations

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R.§§ 1.963(a), 
1.965(b). 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the debtor, and, (6) whether the debtor changed positions 
to his detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

It is the Board's fundamental responsibility to evaluate the 
probative value of all lay evidence. See Owens v. Brown, 7 
Vet. App. 429 (1995). Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim. If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.


Background

In an October 2004 rating decision service connection for 
migraine headaches was granted, and a November 2004 RO letter 
notified the Veteran of the decision and the reasons and 
bases for the amount of disability compensation she would 
receive.  The Veteran's combined rating was 50 percent.  The 
November 2004 letter specifically notified her that some of 
her VA pay would be withheld to offset her military 
retirement pay; that her monthly rate included an additional 
allowance for her dependents-her husband and three children; 
that a fourth child's allowance was withheld pending receipt 
of information about her place of birth; that if there were 
any change in the status of her dependents, she was to 
immediately notify VA in order to prevent or reduce any 
overpayment; and that as her children reached the age of 18 
her compensation would be reduced between $33 and $47 per 
month.

A February 2005 RO letter notified the Veteran that the 
amount of disability compensation she would receive was being 
adjusted to include an additional allowance for her fourth 
child.  This letter was issued about one year after her 
February 2004 claim was presented to VA, and the letter 
informed her that the additional benefits were payable 
effective March 1, 2004.

Subsequently VA directly deposited an additional allowance 
which included an overpayment of $7,371.00, into the 
appellant's bank account.  She reportedly called VA and 
reportedly was assured that this was the correct amount and 
not in error.  Only later was she informed of the error.  She 
requested a waiver of the overpayment.  There is no evidence 
of record showing that the appellant actually made the calls 
she reports to have made.

An August 2005 decision noted that the Veteran had been 
erroneously issued an excessive retroactive amount of 
$7,725.00.  She was only due $354.00.  The error was 
discovered in March 2005. A debt of $7,371.00 was thereby 
established.     

The Board notes that the appellant is not challenging the 
validity of the debt.  Thus, the issue in this case is 
limited to the request for waiver. 

In February 2008 the representative presented evidence 
concerning VA's "mystery caller" program which revealed 
numerous errors in advice given to callers to VA.

Analysis

The Board has carefully reviewed the entire record, in light 
of the appellant's contentions and the applicable law and 
regulations.  Initially, it is clear that VA was at fault in 
the creation of the overpayment indebtedness.  In this 
respect, the appellant reported her receipt of severance pay 
with her initial compensation claim.  Further, VA is 
responsible for knowing and following its own compensation 
rate tables.  Hence, VA knew that a retroactive award adding 
another dependent for a one year term would not equate to 
additional compensation totaling $7371.  To issue a check 
approximately twelve times larger than that due was clearly 
erroneous.  VA must accept fault for its action.

The appellant, however, is not without blame.  In this 
respect, a careful study of VA's November 2004 correspondence 
would have revealed that she was receiving additional 
compensation for each child in amounts ranging from $33 to 
$47 per month.  This can be discerned by looking at future 
reduction actions planned as her children each reached the 
age of 18.  While the appellant claims to have called VA, and 
claims to have been given inaccurate advice, she knew or 
should have known that the extra award for another dependent 
vastly exceeded that to which she was due.  

The Board has considered whether recovery of the overpayment 
would defeat the original purpose of the benefit, and whether 
waiver of recovery of the indebtedness would create unjust 
enrichment.  In this situation, recovery of the overpayment 
which the Veteran was not entitled would not defeat the 
purpose of the benefit.  On the other hand, failure of the 
Government to insist upon its right to repayment of this debt 
would result in the Veteran's unjust enrichment at the 
expense of the Government.  Assuming that the appellant did 
make the telephone calls she reports, she did change her 
position to her detriment in reliance upon VA benefits.  
Still, while the Veteran is entitled to receive disability 
compensation for her service connected disorders, plus an 
additional amount for her dependents, she is not entitled to 
receive a windfall benefit. 

Finally, the Board must analyze whether recovery of the 
overpayment from the Veteran would result in undue financial 
hardship.  A November 2005 financial status report shows that 
the Veteran's family monthly income totaled $3,461.00.  While 
the appellant was employed, her spouse was not in lieu of 
attending college.  Her family monthly expenses totaled 
$3,373.00, which is $88.00 less than the reported family 
monthly income.  The Veteran is expected to accord a debt to 
the VA the same regard given to any other debt.  The 
financial status report indicates that the Veteran is able to 
make payments on installment contracts in the amount of 
$85.00 each month.  If the Veteran is able to pay installment 
contract debt at this time, she should be able to repay the 
overpayment indebtedness as well.  In fact the evidence 
reveals that she has been repaying the overpayment in 
installments during the appeal period.  

In light of the equities presented in this case, the 
appellant's testimony, the general history of inaccurate 
advice provided by VA to callers, the fault of VA in creating 
the debt, and the fault of the appellant in retaining the 
entire amount, the Board finds that the principles of equity 
and good conscience will permit waiver of fifty percent of 
the indebtedness, but no more.  

This award is based on the doctrine of reasonable doubt.


ORDER

Waiver of recovery of fifty percent of the overpayment of 
disability compensation benefits based upon dependency, is 
granted.  To all other extents the appeal is denied. 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


